Clark County and Nye County amounts to double jeopardy, and incorrect
                information was included in the presentence investigation report. These
                claims fell outside the scope of claims permissible in a post-conviction
                petition for a writ of habeas corpus challenging a judgment of conviction
                based upon a guilty plea. NRS 34.810(1)(a).
                             Next, appellant claimed that his counsel was ineffective
                regarding a lack of communication on direct appeal. This claim failed
                under NRS 34.810(1)(a) because it did not challenge counsel's effectiveness
                in relation to entry of the guilty plea.
                             Next, appellant claimed that trial counsel was ineffective for
                promising him that he would receive a sentence of 12 to 32 months to run
                concurrently with his sentence in another case. We conclude that
                appellant failed to demonstrate that his counsel was ineffective in this
                regard as the record indicates that this was not a term of the stated plea
                negotiations and during the plea canvass appellant acknowledged that no
                promises had been made to induce his guilty plea.      See Hill v. Lockhart,
                474 U.S. 52, 58-59 (1985); Kirksey v. State, 112 Nev. 980, 988, 923 P.2d
1102, 1107 (1996).
                            Next, appellant claimed that trial counsel was ineffective for
                failing to argue for 281 days of presentence credits. Appellant failed to
                demonstrate that his trial counsel's performance was deficient or that he
                was prejudiced because he did not demonstrate that his confinement in
                California was solely pursuant to the charges in this case.    See Hill, 474
U.S. at 58-59; Kirksey, 112 Nev. at 988, 923 P.2d at 1107; see also NRS
                176.055(1); Nieto v. State, 119 Nev. 229, 231, 70 P.3d 747, 748 (2003).
                            Next, appellant claimed that trial counsel was ineffective for
                failing to file a motion to dismiss based upon a violation of the Interstate

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                     Agreement on Detainers. Appellant failed to allege that any alleged
                     deficiencies in counsel's performance would have had a reasonable
                     probability of altering his decision to enter a guilty plea, and thus he failed
                     to demonstrate that his counsel was ineffective.        See Hill, 474 U.S. at 58-
                     59; Kirksey, 112 Nev. at 988, 923 P.2d at 1107. Further, appellant failed
                     to demonstrate that a motion to dismiss would have been meritorious as
                     he did not demonstrate that the "proof' of his demand for his speedy trial
                     rights complied with NRS 178.620 (Article III), that the demand for trial
                     was actually delivered to the State of Nevada, see Fex v. Michigan, 507
U.S. 43, 52 (1993); McNelton v. State, 115 Nev. 396, 414, 990 P.2d 1263,
                     1275 (1999), or that he was even qualified to submit a demand because he
                     appears to have been incarcerated in jail as a condition of supervised
                     release when he submitted his demand, see State v. Wade, 105 Nev. 206,
                     208-10, 772 P.2d 1291, 1293-94 (1989). Therefore, we affirm the order of
                     the district court denying the petition. 3
                     Docket No. 66997
                                  In his motion to amend the judgment of conviction, appellant
                     claimed that he should have received an additional 251 days of credit for
                     time served in California. Preliminarily, we note that appellant sought
                     presentence credit in the wrong vehicle as a post-conviction petition for a
                     writ of habeas corpus is the exclusive remedy for a claim for additional
                     presentence credit. See Griffin v. State, 122 Nev. 737, 744, 137 P.3d 1165,


                           3 To the extent that the district court determined that all of the
                     claims were outside the scope of claims permissible, see NRS 34.810(1)(a),
                     we conclude that this was error. We nevertheless affirm the order of the
                     district court because the correct result was reached. See Wyatt v. State,
                     86 Nev. 294, 298, 468 P.2d 338, 341 (1970).

SUPREME COURT
       OF
     NEVADA
                                                            3
(th 1947A 41.-Aps9


                           5EMETAM      24talait gikg:            ML:r.a.c      444
                1169 (2006). Even assuming that appellant's use of the wrong vehicle
                could be overlooked, appellant's claim for additional presentence credits
                lacked merit for the reason set forth above. Therefore, we
                            ORDER the judgments of the district court AFFIRMED.




                                                                             ,   J.



                                                                                 J.



                                                                                 J.
                                                   Pickering



                cc: Hon. Robert W. Lane, District Judge
                     Reese Robert Waldron
                     Attorney General/Carson City
                     Nye County District Attorney
                     Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A